 




EXHIBIT 10.04







TRANSITION SERVICES AGREEMENT




This TRANSITION SERVICES AGREEMENT (“Agreement”), is made and entered into this
17th day of August, 2017, by and among Leapfrog Media Trading, Inc., a Delaware
corporation (the “Seller”) and Social Reality, Inc., a Delaware corporation (the
“Buyer”).




Recitals




WHEREAS, the Seller and the Buyer entered into that certain Asset Purchase
Agreement dated April 20, 2017 as amended by Amendment No. 1 to the Asset
Purchase Agreement dated August 17, 2017 (collectively, the “Purchase
Agreement”), pursuant to which at the Closing Date the Buyer acquired the
Purchased Assets.




WHEREAS, the Buyer desires that the Seller continue to provide certain services
to the Buyer in connection with the Purchased Assets following the Closing Date
for the time periods set forth herein.




WHEREAS, the parties hereto agree, upon the terms and conditions set forth in
this Agreement, to provide or cause to be provided to the specified parties
herein certain services on the terms and conditions set forth herein.




NOW, THEREFORE, the parties, intending to be legally bound, hereby agree as
follows:




ARTICLE 1.

SERVICES




1.1. 

Services. During the Term (as defined below), the Seller shall operate the
Amazon Web Services, make Gregory Goldberg available to assist in the operation
of the Purchased Assets, provide general transition services and provide to the
Buyer the Vendor Services identified in Exhibit A hereof (as such Services are
modified from time to time pursuant to this Agreement, individually referred to
hereinafter as a “Service” and collectively as the “Services”).




1.2. 

Consistent with Past Practice. It is understood by the parties that the scope of
Services to be provided by Seller will be substantially consistent with
historical practice to operate the Purchased Assets, and that the Seller will
not provide Services in excess of such scope except as mutually agreed to in
writing by the Seller and the Buyer.




ARTICLE 2.

TERM AND TERMINATION




2.1. 

Term. This Agreement shall be effective as of the Closing Date and shall, unless
a shorter period is expressly provided for with respect to a specific Service in
the Exhibits hereto, continue until the date that is two (2) months after the
Closing Date (the “Term”), unless earlier terminated pursuant to Section 2.2
below.  In the event that Buyer continues to request the








1




--------------------------------------------------------------------------------

 




continuation of any Services beyond the Term, the Seller may cease providing the
Services at any time without notice to the Buyer.




2.2. 

Termination. Except as otherwise provided herein, prior to the expiration date
set forth in Section 2.1 above, Buyer may terminate any individual Service(s)
provided hereunder by Seller, by providing at least ten (10) days’ advance
written notice to Seller, but such termination shall not be effective until the
first day of the calendar month after such 10 day notice period; provided,
however, that if any individual Service(s) is terminated pursuant to this
Section 2.2, and other Service(s) provided hereunder are dependent upon such
terminated Service(s), such other Service(s) will not be provided past the
termination date of such terminated Service(s).




ARTICLE 3.

FEES




Seller shall provide the Services to Buyer during the Term without
consideration. Notwithstanding anything contained herein to the contrary, in the
event that the scope of any Service provided by Seller is in excess of the
contemplated scope of such Service, and the Seller has agreed to provide such
Services pursuant to Section 1.2 above, the Buyer will pay Seller a fee(s) (the
"Fee") as is reasonable to compensate the Seller for such increased scope of
Service in an amount mutually agreed by the parties at such time. In addition,
in the event that the Seller receives any fees or consideration from a third
party for the Services, the Seller agrees to immediately remit such fee or other
consideration to the Buyer.




ARTICLE 4.

PAYMENT OF FEES




No later than the fifth (5th) day after receiving an invoice from Seller, which
shall not be provided more frequently than one time per month, Buyer shall pay
to the Seller the total Fees for that month, if any.




ARTICLE 5.

WARRANTY, LIMITATION OF LIABILITY AND INDEMNITY




5.1. 

Warranty. The Seller shall provide the Services in a manner substantially
consistent with the manner in which such Services were previously provided in
recent historical practice, and where such Services were not recently provided
by Seller, then such Services shall be provided in a commercially reasonably and
complete manner and with a comparable degree of skill, attention and care as the
Seller exercises in performing the same or similar services for itself.




5.2. 

Indemnification. Subject to Section 5.1 of this Agreement, the indemnification
procedures set forth in Article 8 of the Purchase Agreement shall apply to this
Agreement, and are incorporated by reference herein; provided, however, that
Seller shall have no liability or obligation to provide indemnification for
Losses based upon, arising out of or otherwise related to this Agreement or the
applicable Services unless such Losses were solely a direct result of the








2




--------------------------------------------------------------------------------

 




fraud or willful misconduct of Seller. The provisions of this Section 5.2 will
survive the termination or expiration of this Agreement.




ARTICLE 6.

COMPLIANCE WITH LAWS AND REGULATIONS; THIRD-PARTY CONSENTS




6.1. 

Notices. Each party shall give all notices and obtain all licenses and permits
required by applicable laws, rules, ordinances, codes or regulations and shall
comply with all applicable laws, rules, ordinances, codes and regulations of any
governmental entity or regulatory agency governing the Services to be provided
hereunder.




6.2. 

Violations of Law. If it is found that a particular Service being provided
pursuant to this Agreement results in any party being given notice that it is
violation of a law or regulation by a third-party regulatory or governmental
agency, the parties will mutually cooperate to provide the Service in a way that
is not in violation of such law or regulation; provided. Failing such efforts to
bring the provision of such Service into conformity with such laws or
regulations, the Seller may cancel such Service, and shall not be liable to the
Buyer with respect to any violation.




6.3. 

Third-Party Consents. Seller’s obligation to provide any Service is conditioned
upon such Seller obtaining the consent, where necessary, of any relevant third
party provider; provided, however, that if such consent cannot be obtained, the
parties shall cooperate to arrange for alternative methods of such Service being
provided to the Buyer. Failing such efforts to bring the provision of such
Service into conformity with any such obligations to a third party provider,
Seller may cancel such Service, and shall not be liable to the Buyer with
respect thereto.




ARTICLE 7.

COOPERATION




7.1. 

Seller and Buyer shall make available on a timely basis to the other party, at
such other party’s cost, all information and materials reasonably requested by
such party to enable it to perform its obligations pursuant to this Agreement;
provided, however, that in no event will a party be required to make available
any information which in that party’s reasonable opinion the disclosure of which
could jeopardize an attorney-client privilege or in the opinion of the non-
requesting party would compromise material proprietary information of such
non-requesting party.




7.2. 

The employees, consultants and representatives of Seller and its Affiliates
shall not be deemed, for purposes of any compensation and employee benefits
matter (including, without limitation, withholding taxes, worker’s compensation
insurance, social security contributions or other applicable Taxes or similar
costs related to their employment or retention), to be employees, consultants or
representatives of the Buyer solely on account of such Buyer receiving Services
from the Seller.








3




--------------------------------------------------------------------------------

 




7.3. 

The employees, consultants and representatives of Buyer and its Affiliates shall
not be deemed, for purposes of any compensation and employee benefits matter
(including, without limitation, any withholding taxes, worker’s compensation
insurance, social security contributions or other applicable Taxes or similar
costs related to their employment or retention), to be employees, consultants or
representatives of the Seller solely on account of such Seller providing
Services to the Buyer.




ARTICLE 8.

CONFIDENTIALITY




Each party shall keep confidential, and not disclose to any other person or use
for its own benefit or the benefit of any other person, any confidential or
proprietary information obtained from the other party(ies) in connection with
this Agreement. The obligation of the parties under this Article 8 shall not
apply to information which: (a) is or becomes generally available to the public
without breach of the commitment provided for in this Article 8, or (b) is
required to be disclosed by law, order or regulation of a court or tribunal or
government authority; provided, however, that in any such case, the disclosing
party shall notify the other party(ies) as early as reasonably practicable prior
to disclosure to allow such other party(ies) to take appropriate measures to
preserve the confidentiality of such information. The provisions of this Article
8 will survive the termination or expiration of this Agreement.




ARTICLE 9.

FORCE MAJEURE




Neither party shall be liable to the other party for any loss, cost or damage
for delay or non-performance of any of its obligations hereunder resulting from
any requirement or intervention of civil, naval or military authorities or other
agencies of the government, or by reason of any other causes whatsoever not
reasonably within the control of such party, including, but not limited to, acts
of God, war, riot, insurrection, civil violence or disobedience, blockages,
embargoes, sabotage, epidemics, fire, strikes, lock-outs or other industrial or
labor disturbances, lightning, hurricanes, other severe weather disturbances,
explosions and delay of carriers.




ARTICLE 10.

NO IMPLIED ASSIGNMENTS OR LICENSES




Nothing in this Agreement is to be construed as an assignment or grant of any
right, title or interest in any trademark, copyright, design or trade dress,
patent right or other intellectual property right.




ARTICLE 11.

MISCELLANEOUS




11.1. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile, upon written confirmation of receipt by
facsimile, e-mail or otherwise, (b) on the first Business Day following the date
of dispatch if delivered utilizing a next-day service by a recognized next-








4




--------------------------------------------------------------------------------

 




day courier or (c) on the earlier of confirmed receipt or the fifth Business Day
following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid. All notices hereunder shall be
delivered to the addresses set forth in the Purchase Agreement, or pursuant to
such other instructions as may be designated in writing by the party to receive
such notice.




11.2. 

Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon a determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect their original
intent as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the maximum extent possible.




11.3. 

Entire Agreement; No Third-Party Beneficiaries. This Agreement, together with
the Transaction Documents, constitutes the entire agreement and supersedes any
and all other prior agreements and undertakings, both written and oral, among
the parties hereto, or any of them, with respect to the subject matter hereof
and do not, and is not intended to, confer upon any person other than the
parties hereto, any rights whatsoever.




11.4. 

Amendment; Waiver. This Agreement may be amended only in a writing signed by
each of the parties hereto. Any waiver of rights hereunder must be set forth in
writing. A waiver of any breach or failure to enforce any of the terms or
conditions of this Agreement shall not in any way affect, limit or waive either
party’s rights at any time to enforce strict compliance thereafter with every
term or condition of this Agreement.




11.5. 

Binding Effect; Assignment. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective legal representatives and
successors. Notwithstanding the foregoing, this Agreement shall not be assigned
by the Seller by operation of law or otherwise without the express written
consent of the Buyer.




11.6. 

Governing Law; Waiver of Jury Trial. This Agreement shall be governed by and
construed in accordance with, the laws of the State of Delaware without regard
to the conflicts of laws provisions thereof. Each of the parties hereto hereby
irrevocably and unconditionally waives any right it may have to trial by jury in
connection with any litigation arising out of or relating to this agreement, the
transactions contemplated hereby or any of the other transactions contemplated
hereby.




11.7. 

Construction. The headings of Articles and Sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation. The language used in this Agreement is the language chosen by
the parties to express their mutual intent, and no rule of strict construction
shall be applied against any party.








5




--------------------------------------------------------------------------------

 




11.8. 

Counterparts. This Agreement may be executed simultaneously in one or more
counterparts (including by facsimile or electronic .pdf submission), and by the
different parties in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which shall constitute one and the same
agreement.




11.9. 

Definitions. All capitalized terms not defined in this Agreement shall have the
meaning provided in the Purchase Agreement.




11.10. Independent Contractor. Seller is and shall remain at all times an
independent contractor of the Buyer in the performance of all Services
hereunder, and all persons employed by Seller or under contract or agreement
with Seller to perform such Services shall be and remain employees or
contractors solely of such Seller and subject only to the supervision and
control of the applicable Seller supervisory personnel.




[Signature Page Follows]








6




--------------------------------------------------------------------------------

 




[signature page of Transition Services Agreement]




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.




 

LEAPFROG MEDIA TRADING, INC.

 

 

 

 

By: 

/s/ Constantine Goltsev

 

 

Name: Constantine Goltsev

 

 

Title:  Managing Partner

 

 

 

 

SOCIAL REALTY, INC.

 

 

 

 

By: 

/s/ Christopher Miglino

 

 

Name: Christopher Miglino

 

 

Title:  Chief Executive Officer
































7




TRANSITION SERVICES AGREEMENT SIGNATURE PAGE




--------------------------------------------------------------------------------

 




Exhibit A




I.     Vendor Arrangements




Seller hereby agrees to make available to Buyer the services (the “Vendor
Services”) from the vendors (the “Vendors”) set forth on the schedule below as
such Vendor Services are provided to Seller on the closing date pursuant to the
terms of Seller’s agreements with the applicable Vendor (the “Vendor
Agreements”).




Seller will manage the provision of the Vendor Services in accordance with
Buyer’s reasonable instructions (including, as applicable, instructions to
terminate a particular Vendor Service), provided such instructions are in
accordance with the terms and conditions of the underlying agreements with the
applicable Vendor. Seller agrees not to, and will cause any of its affiliates
that is a party to a Vendor Service agreement not to, extend, renegotiate any
term or otherwise modify any Vendor Service contract without the express consent
of Buyer, and Seller further agrees to promptly notify Buyer of any notice of
termination of, proposed amendment to or contemplated modification to (including
any increase in fees assessed under) any Vendor Service contract that Seller or
its affiliate receives from a third party provider under a Vendor Service
contract. If Seller agrees to modify or amend a Vendor Service contract without
the consent of Buyer, Buyer shall have a right to terminate its obligations
hereunder with respect to such Vendor Service agreement.




Seller shall manage performance of the Vendor Services in a commercially
reasonable manner. In performing its obligations to Buyer, Seller will be
entitled to rely upon any instructions, authorizations, approvals or other
information provided to Seller by Buyer.




Seller shall promptly forward to a Buyer designated bank account all funds from
the Purchased Assets that are transferred or otherwise delivered by third
parties to Seller following the Closing Date, including, but not limited to
proceeds received from Accounts Receivable and all other cash proceeds from
refunds and deposits.




Buyer and Seller shall work together to facilitate payment of trade accounts
payable transferred to Buyer. Such services may include Buyer advancing funds to
Seller for distribution to vendors.




Buyer and Seller shall use commercially reasonable efforts to seek consent to
have all vendor agreements transferred directly to Buyer and shall cooperate to
accomplish this. To the extent any vendor agreement solely requires advance
notice to assign, Buyer and Seller shall work together in an expedient manner to
provide such advance notice to the vendor and subsequently assign such vendor
agreement.




Buyer will cooperate with Seller and provide to Seller such resources,
information and other input as are (i) reasonably requested by Seller, (ii)
necessary to perform or receive the benefit of the Vendor Services, and/or (iii)
otherwise reasonably required in order to enable Seller to fulfill its
obligations under the respective Vendors. Buyer also agrees to comply with the
terms and conditions of the underlying Vendor Agreements as such terms and
conditions are applicable to Seller. Seller shall not be responsible for, and
Buyer hereby agrees to indemnify, defend and hold Seller (and its affiliates,
and the respective current, future and former officers, directors,








1




--------------------------------------------------------------------------------

 




employees, successors and assigns of each of the foregoing (the “Seller
Indemnitees”)) harmless from and against, all liabilities, losses, damages,
costs and expenses (including reasonable attorneys’ fees) incurred by the Seller
Indemnitees in connection with any act or omission of Buyer (or its affiliates,
subcontractors or agents) that prevents or delays Seller’s performance of its
obligations under, or otherwise causes Seller to be in breach of, a Vendor
Agreement.




Seller shall, subject to the control and direction of Buyer and reimbursement of
fees and expenses incurred by Seller as set forth below, enforce on behalf of
Buyer any rights under the Vendor Agreement relating to the services provided to
Buyer thereunder, including any rights relating to warranties or service levels
provided or agreed to by the Vendor. Buyer shall receive and retain any damages
or other compensation received in connection with any efforts contemplated
hereunder. Buyer shall reimburse Seller for any attorneys' fees or similar
out-of- pocket costs incurred by Seller with Buyer’s prior written approval in
performing Seller's obligations under this hereunder.




Buyer shall pay Seller those charges set forth in an invoice delivered by Seller
for charges incurred by Seller under the Vendor Agreements without mark-up by
Seller and pro-rated for any shared services rendered to Seller. For avoidance
of doubt, Buyer's payment obligations hereunder shall not exceed the amount
Seller is obligated under the Vendor Agreements to pay for services provided by
applicable Vendor, excluding any termination charges, penalties, interest or
other amounts other than fees for services provided.




Seller shall deliver an invoice or invoices in reasonable detail for the charges
incurred on a weekly basis, which shall reflect the charges invoiced by, and
payable by Seller to, the Vendor for the Vendor Services in accordance with the
terms of the Vendor Agreement. All charges due from Buyer to Seller shall be due
and payable within five (5) business days of receipt by Buyer of Seller’s
invoice therefor.




EXCEPT TO THE EXTENT SUCH DAMAGES ARE RELATED TO OR ARISE FROM (A) PERSONAL
INJURY, DEATH, OR DAMAGE TO PROPERTY; (B) GROSS NEGLIGENCE OR WILLFUL OR
INTENTIONAL MISCONDUCT OR (C) A PARTY’S BREACH OF ITS CONFIDENTIALITY
OBLIGATIONS HEREUNDER: (I) IN NO EVENT SHALL EITHER PARTY BE LIABLE, ONE TO THE
OTHER, FOR INDIRECT, SPECIAL, OR CONSEQUENTIAL DAMAGES OF ANY KIND ARISING OUT
OF OR IN CONNECTION WITH THIS AGREEMENT; AND (II) IN NO EVENT SHALL EITHER
PARTY’S LIABILITY HEREUNDER EXCEED, IN THE AGGREGATE, THE AMOUNTS PAID BY BUYER
TO SELLER HEREUNDER DURING THE SIX (6) MONTH PERIOD PRECEDING THE LAST ACT OR
OMISSION GIVING RISE TO SUCH LIABILITY.




Vendors, which may be amended from time to time upon consent of the Buyer and
Seller:




Agreement

Fee

None.

None.

 

 

















2




--------------------------------------------------------------------------------

 




II.     Seller Consulting Services







Description of Services Provided

Fee

Amazon Web Services

None.

 

 











3


